                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-023
                                          JUDGE JAMES L. GRAHAM
HERMILO JUAREZ-GOMEZ

                         REPORT AND RECOMMENDATION

      Defendant Hermilo Juarez-Gomez previously pleaded not guilty to
an Indictment that charges him with illegal reentry into the United
States after removal following conviction of a felony, in violation of
8 U.S.C. § 1326(a), (b)(1). Indictment, ECF No. 13.1 The United States
and defendant Raul thereafter entered into a plea agreement,2 executed
pursuant to the provisions of Rule 11(c)(1)(C) of the Federal Rules of
Criminal Procedure, whereby defendant agreed to enter a plea of guilty
to that charge.     On June 12, 2019, defendant, accompanied by his
counsel and assisted by a Spanish translator, appeared for a change of
plea proceeding.3    Defendant consented, pursuant to 28 U.S.C.
§636(b)(3), to enter a guilty plea before a Magistrate Judge.        See
United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.
2001)(Magistrate Judge may accept a guilty plea with the express
consent of the defendant and where no objection to the report and
recommendation is filed).

      1 The Indictment actually refers to Title “18” of the United States
Code, rather than to Title 8. The government moved at the arraignment to
amend that reference to Title “8” and, there being no objection by defendant,
that motion was granted. See Minute Entry, ECF No. 17.
      2 The Plea Agreement, ECF No. 18, was executed pursuant to the
provisions of Fed. R. Crim. P. 11(c)(1)(C) and includes an appellate waiver
provision that preserves only certain claims for appeal. In the Plea
Agreement, defendant also acknowledged the immigration consequences of his
guilty plea.
      3 A change of plea proceeding was originally held on May 8, 2019.
Because the Plea Agreement did not expressly address the possibility of a
fine, however, the proceeding was continued to permit the parties to further
consider that issue. At the June 12, 2019, change of plea proceeding, the
parties agreed that the issue of a fine is intended to be left to the
District Judge’s determination at sentencing.
                                      1
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of drugs or alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charge in the Indictment and
the consequences of his plea of guilty to that charge.    Defendant was
also addressed personally and in open court and advised of each of the
rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on March 12, 2019, and - as it relates
to the issue of a fine - as further explained at the June 12, 2019,
change of plea proceeding, represents the only promises made by anyone
regarding the charge in the Indictment.    Defendant was advised that
the District Judge may accept or reject the plea agreement. Defendant
was further advised that, if the Court refuses to accept the plea
agreement, defendant will have the opportunity to withdraw his guilty
plea but that, if he does not withdraw his guilty plea, the District
Judge may impose a sentence that is more severe than the sentence
contemplated in the plea agreement, up to the statutory maximum.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.     He
confirmed that he is pleading guilty to Count 1 of the Indictment
because he is in fact guilty of that offense.    The Court concludes
that there is a factual basis for the plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charge and of the consequences of the
plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.    Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
        If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
        The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




June 12, 2019                                s/   Norah McCann King

                                     3
Date         Norah McCann King
       United States Magistrate Judge
